Citation Nr: 1243558	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-30 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel








INTRODUCTION

The Veteran had active service from October 1966 to September 1968.  He died in December 2004 at the age of 59.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin which denied the benefits sought on appeal.  


FINDING OF FACT

The appellant's countable annual income for VA pension purposes exceeds the maximum annual pension rate (MAPR) for nonservice-connected death pension benefits.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

In a May 2011 notice letter, the appellant was provided with notice of the criteria necessary to substantiate her claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence she was expected to provide on her own.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The May 2011 letter also provided the appellant with notice of how VA determines the effective date of entitlement if the claim is granted.  

Although this notice was provided after the initial adjudication of the appellant's claim, this claim was subsequently readjudicated in the June 2011 Supplemental Statement of the Case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  

VA has also satisfied its duty to assist the appellant at every stage of this case.  All necessary financial information pertaining to the claim for death pension benefits has been associated with the claims file and has been reviewed by both the RO and the Board in connection with her claim.  In letters dated in May 2011 and August 2011, the RO requested that the appellant complete and submit the Eligibility Verification Report (VA Form 21-0518) for the period from June 5, 2009 through June 30, 2011 and for the 2010 and 2011 calendar years.  In addition to providing the appellant with the requisite form, the RO also included VA Form 21-0510 which provided instructions for completion of the Eligibility Verification Report.  The RO also asked that the appellant complete and submit the Medical Expense Report (VA Form 21-8416) for the period from June 5, 2009 through June 30, 2010 and for the 2010 calendar year.  The August 2011 letter specifically informed the appellant that information was needed to show that her income was within the required MAPR limit for the time period from June 5, 2009 through June 30, 2010, in order to determine whether she was entitled to pension benefits as of July 1, 2009.  She was asked to provide the requested information by May 17, 2012.  However, a review of the record is clear for these forms, and any additional information as to the appellant's gross income and/or unreimbursed medical expenses.  

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the appellant in obtaining information and records which could help substantiate her claim and the appellant has not contended otherwise.  As the issue on appeal is controlled by the appellant's net worth, level of annual income, and annual expenses, there is no medical controversy, and the development of any medical evidence would not have any bearing on the decision.  There is no other reported, relevant evidence that remains outstanding, nor is there any indication of the need for examinations or opinions.  Further assistance is unlikely to assist the appellant in substantiating entitlement to nonservice-connected death pension benefits.  If there is additional available evidence to substantiate the appellant's claim, the RO cannot obtain these records without further and more precise information from the Veteran.  The Court has held that the duty to assist is not a one way street and that an appellant must do more that passively wait for assistance when she has information essential to her claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Improved death pension is a benefit payable to the surviving spouse of a Veteran of wartime service who has died of nonservice-connected disability.  Basic entitlement exists if (i) the Veteran served during a period of war; and (ii) had at least 90 days of active military service; or (iii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iv) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4) (2011).

Pension is payable only if the surviving spouse was married to the veteran before January 1, 1957, for a World War II veteran; before February 1, 1965, for a Korean conflict veteran; before May 8, 1985, for a Vietnam era veteran; or before January 1, 2001, for a Persian Gulf War veteran, or for one year or more, or if a child was born prior to or during the marriage.  38 U.S.C.A. § 1541(f).  

A May 2011 Request for Information under the Personnel Information Exchange System (PIES) reflects that the Veteran had active service from October 1966 to September 1968, and specifically served in Vietnam from September 1967 to September 1968.  In her June 2009 claim, the appellant reported that she and the Veteran were married in September 1965.  There is nothing in the record to dispute this assertion.  Accordingly, the appellant meets the basic entitlement elements necessary for death pension benefits.  

However, basic entitlement to death pension benefits requires that the appellant's income is not in excess of the MAPR.  See 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (b), (d)(5).  In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  

The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; expenses of last illnesses, burials and just debts, and various other inapplicable items.  38 C.F.R. § 3.272.  

The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2012).  Effective December 2008, the income limit for a surviving spouse with no dependents was $7,933.00.  This income limit remained at $7,933.00, effective December 2009 and December 2010.  

In this case, along with her June 2009 claim, the appellant included a Social Security Administration (SSA) Inquiry sheet which showed that she received $1,257.00 a month in SSA benefits.  In addition, she also included a May 2009 Financial Summary Report issued at a Consumer Credit Counseling Service agency, which showed that she received retirement benefits in the amount of $823.00 per month, and additional income in the amount of $300.00 per month.  This suggests a gross income of $28,560.00 per year.  

With respect to her expenses, in the Financial Summary Report, the appellant provided her monthly mortgage, food, utility, medical and automobile expenses.  Specifically, she reported to pay a monthly mortgage of $1,415.73, with a yearly total of $16,988.76.  She also reported that her monthly utility expenses were $303.00, with a yearly total of $3,636.00, and that her monthly automobile expenses were $24.00, with a yearly total of $288.00.  In addition, the appellant reported her monthly food expenses to be $5.00, with a yearly total of $60.00, and her monthly medical insurance costs to be $299.00, with a yearly total of $3,588.00.  To be deducted from countable income, medical expenses must exceed 5 percent of the yearly MAPR, or $397.00 in 2008, 2009 and 2010.  As the appellant's medical expenses exceeded 5 percent of the yearly MAPR, the medical expenses may be deducted from her annual income.  However, even after deducting the $3,191.00 ($3,588.00 - $397.00) in medical expenses reported for the 2009 year, the appellant's countable income exceeds the MAPR.  Indeed, the appellant's recently reported annual income was $28,560.00.  After deducting the $3,191.00 from $28,560.00, the total amounts to $25,369.00, which exceeds the MAPR ($7,993.00) for the 2008, 2009 and 2010 calendar year.  

In the September 2009 Notice of Disagreement (NOD), the appellant reported that she had recently undergone several surgeries on her knee which left her with substantial medical expenses ranging somewhere between $15,000.00 to $20,000.00.  However, she did not provide a more detailed summary as to what her monthly medical expenses were, nor did she complete and submit the VA Form 21-8416 Medical Expense Report forms provided to her in May 2011 and again August 2011.  As the exact amount of the medical expenses resulting from her knee surgeries remains unclear, the Board questions the accuracy of the approximations and is unable to deduct these expenses from the appellant's gross income.  
The Board reminds the appellant that the duty to assist is not a "one-way street."  If an appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The burden is on the appellant to demonstrate that her annual income is below the maximum allowable rate for receipt of death pension.  

As the available evidence shows that appellant's annual income exceeds the MAPR for the award of nonservice-connected death pension benefits for a surviving spouse with no dependants, the claim of entitlement to nonservice-connected death pension benefits must be denied due to excessive yearly income.  

The Board has certainly considered the severity of the appellant's financial status; however, there is no interpretation of the facts of this case which will support a legal basis for a favorable action with regard to the appellant's claim.  The appellant's countable income exceeds the MAPR for the 2008 and 2009 year.  Thus, the application of the principle of reasonable doubt is not appropriate in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to nonservice-connected death pension benefits is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


